Citation Nr: 0719129	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-41 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
sinusitis.

3.  Entitlement to an initial compensable evaluation for 
bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
October 1967 and from November 1982 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In the August 2003 decision, the RO also granted service 
connection for left elbow strain with a noncompensable 
disability rating.  The veteran filed a notice of 
disagreement with respect to the assigned evaluation and the 
RO furnished him a statement of the case in September 2004.  
However, in his December 2004 substantive appeal, the veteran 
stated that his elbow was okay at that time.  The 
accompanying statement from his representative did not 
include the left elbow claim as one of the issues with which 
the veteran continued to disagree.  Inasmuch as an appeal of 
the left elbow strain claim has not been perfected, the Board 
will not address the issue.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2006).


FINDINGS OF FACT

1.  Audiological evaluation reflects that the veteran's 
service-connected bilateral hearing loss is manifested by no 
worse than level I hearing impairment in both ears.

2.  The veteran's service-connected sinusitis has been 
manifested by three non-incapacitating episodes per year 
characterized by pain, tenderness, headaches, purulent 
discharge, and short-term antibiotic treatment.

3.  The veteran's service-connected bilateral hallux valgus 
has been manifested by bunions; severity requiring operation 
with resection of the metatarsal head or impairment 
equivalent to amputation of the great toe has not been shown 
for either foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).

2.  The criteria for an initial 10 percent rating for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, 
Diagnostic Code 6513 (2006).

3.  The criteria for an initial compensable rating for 
service-connected bilateral hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through March 2003 and January 2005 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claims.  Additionally, although the complete 
notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in February 2005, which followed the 
notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  While the notice did not refer to criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this question is 
not now before the Board.  Consequently, a remand of the 
disability rating issues is not necessary.

The Board also finds that the March 2003 and January 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran also submitted post-service treatment records from 
Scott Air Force Base.  Additionally, in May 2003, July 2003, 
and January 2004, the veteran was provided VA examinations in 
relation to his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

The veteran contends that his service-connected bilateral 
hearing loss, sinusitis, and bilateral hallux valgus are more 
disabling than they were initially rated.  He believes that 
each disability should have been assigned at least a 
compensable rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The 
effective date of the veteran's service connection awards is 
February 1, 2003.)

Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Under the applicable criteria, 
ratings for hearing loss are determined in accordance with 
the findings obtained on audiometric examinations.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2006).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2006).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2006).

A review of the medical evidence since the award of service 
connection reveals that the veteran was afforded a VA 
audiologic examination in July 2003.  The veteran was 
diagnosed with mild to moderately severe mid to high 
frequency sensorineural hearing loss with good speech 
recognition in the right ear and moderately severe high 
frequency sensorineural hearing loss with good speech 
recognition in the left ear.  Audiometric testing results 
from the examination correlate to level I hearing impairment 
for both ears.  When these levels of hearing impairment are 
combined under Table VII, a noncompensable rating is 
warranted.  Section 4.86 is not for application because an 
exceptional pattern of hearing impairment is not shown.  
Thus, based on the results of the VA examination, the veteran 
does not warrant a higher rating for hearing loss.

The veteran also underwent audiologic examination at Scott 
Air Force Base in November 2004.  The Board points out that 
it is not apparent from the examination report that the 
appropriate Maryland CNC methodology was used for speech 
discrimination testing during the examination.  In any event, 
the average threshold level is less in both ears compared to 
the July 2003 VA examination.  The results also correlate to 
level I hearing impairment and a noncompensable rating.  The 
record also shows that the veteran underwent audiometric 
testing in September 2002, near his date of separation, at 
Keesler Air Force Base.  The results from that examination 
were similar to the post-service examinations.  Hearing 
impairment correlated to level I in both ears and thus, a 
noncompensable rating.  Accordingly, at no time since the 
award of service connection has a compensable rating been 
warranted for the veteran's bilateral hearing loss.

In an April 2007 brief, the veteran's representative argued 
that the July 2003 VA examination was inadequate because the 
examiner did not consider the effects of the veteran's 
bilateral hearing loss on his ordinary daily activities.  
Additionally, he contends that VA's testing of hearing loss 
in a sound proof booth is not equivalent to the sounds and 
noises experienced under the ordinary conditions of life.  
See, e.g., 38 C.F.R. § 4.10 (2006).  In a sense, the 
contention is that the veteran's service-connected bilateral 
hearing loss is more disabling than the audiometric testing 
results and speech discrimination scores reveal because the 
veteran has to endure background noise, multiple 
conversations, whispers, et. al., in his daily life.

The Board finds that the regulations specifically set forth 
the manner in which a veteran's hearing impairment is 
evaluated.  Sections 4.85 and 4.86 detail the specific 
criteria for disability ratings as described above.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from hearing loss in civil occupations.  38 C.F.R. 
§ 4.1.  VA has determined that the audiometric and speech 
discrimination testing is the appropriate method for 
evaluating hearing impairment.  See 64 Fed. Reg. 25,202-210 
(May 11, 1999); 52 Fed. Reg. 44,117-122 (Nov. 18, 1987).  As 
noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, 
the representative's contentions amount to a call for an 
evaluation of the veteran's hearing loss under alternative 
criteria.  However, the Board is bound by the regulations and 
must evaluate the veteran's disability as set forth therein.  
Therefore, because the objective medical evidence 
demonstrates that a noncompensable rating is appropriate, a 
higher initial rating for bilateral hearing loss is not 
warranted.

Sinusitis

The veteran's service-connected sinusitis has been evaluated 
as noncompensably disabling under 38 C.F.R. § 4.97 
(Diagnostic Code 6513) (2006), for chronic maxillary 
sinusitis.  Under that diagnostic code, a disability is rated 
under the "General Rating Formula for Sinusitis."  That 
formula provides for a noncompensable rating where the 
sinusitis is detected by x-ray only.  A 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following the rating formula defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 
(Diagnostic Code 6513).

In a January 2004 VA examination, the examiner diagnosed the 
veteran with intermittent recurring sinusitis.  The examiner 
stated that the sinusitis was non-debilitating and he 
reported that the veteran underwent surgery for removal of 
nasal polyps with no evidence of current nasal polyps.  (The 
rating of nasal polyps is not an issue before the Board.)  
The veteran complained of regular sinus congestion and 
drainage.

Treatment records from Scott Air Force Base reveal that the 
veteran was seen for sinus complaints in October 2003, April 
2004, and November 2004.  In October 2003, the veteran was 
diagnosed with sinusitis and was prescribed an antibiotic, 
good for ten days.  There was tenderness associated with the 
bilateral maxillaries.  In April 2004, the veteran was 
prescribed a nasal steroid, although the diagnosis at that 
time was allergic rhinitis.  Finally, in November 2004, the 
veteran complained of sinus pain, drainage, and headaches.  
The physician witnessed a nasal discharge and there was 
tenderness of the sinus on the left side.  The veteran was 
diagnosed with chronic sinusitis, although the physician 
stated that it was probably allergy-related.  The veteran was 
again prescribed a nasal steroid.

Based on this evidence, with reasonable doubt resolved in the 
veteran's favor, the Board finds that the criteria for a 10 
percent rating are met.  Thus, a higher initial rating is 
warranted.  Although there is no evidence of incapacitating 
episodes as a result of the veteran's sinusitis, which the VA 
examiner stated was non-debilitating, the veteran was treated 
for three episodes at Scott Air Force Base within just more 
than one year's time.  Additionally, the sinusitis was 
characterized by pain, tenderness, headaches, and drainage.  
Moreover, the sinusitis required short-term antibiotic 
treatment.  Given these circumstances, with resolution of 
reasonable doubt in his favor, the veteran's sinusitis more 
closely approximates the 10 percent rating as compared to the 
noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.97 
(Diagnostic Code 6513).

While the veteran has met the criteria for a 10 percent 
rating for sinusitis, an even higher schedular rating of 30 
or 50 percent is not warranted.  As noted above, 
incapacitating episodes have not been shown.  Additionally, 
the treatment records do not indicate that the veteran 
experiences more than six non-incapacitating episodes a year.  
Furthermore, the veteran has not undergone radical surgery 
with osteomyelitis or repeated surgeries to treat his 
sinusitis.  Consequently, the criteria for an initial rating 
in excess of 10 percent for sinusitis have not been met.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6513).

Hallux Valgus

The veteran's service-connected bilateral hallux valgus has 
been evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5280) (2006).  Under that diagnostic 
code, a 10 percent rating is warranted for each foot with 
severe hallux valgus, if equivalent to amputation of the 
great toe, or for each foot with hallux valgus when operated 
on with resection of metatarsal head.  38 C.F.R. § 4.71a 
(Diagnostic Code 5280).

The veteran complains of pain in his big toes, specifically 
as a result of bunions.  He states that when he runs there is 
great pain but when he rests the pain subsides.  The veteran 
was afforded a VA examination in May 2003.  An associated x-
ray report showed bilateral hallux valgus with no other acute 
bony abnormalities.  On examination, the veteran was able to 
walk on his toes and heels without difficulty.  His feet were 
nontender and his gait was normal.  There was normal 
sensation of the veteran's legs and feet on light touch.  The 
veteran reported that he did not wear special shoes or 
inserts and had not received post-service treatment for his 
disability.  The examiner diagnosed the veteran with 
bilateral hallux valgus deformities.

Based on this evidence, the Board concludes that an initial 
compensable rating is not warranted for service-connected 
bilateral hallux valgus.  The evidence does not show that the 
veteran has undergone surgery requiring resection of the 
metatarsal head.  Also, his impairment has not been shown to 
be equivalent to amputation of the big toe.  This is so for 
both feet.  In fact, the results documented in the VA 
examination report indicate that the veteran has not 
experienced functional loss as a result of the disability.  
He was able to walk on his toes and all other aspects were 
normal.  Although he attests that he develops pain when he 
runs, there has still been no indication that the veteran's 
bilateral hallux valgus causes an inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance since the award 
of service connection.  See 38 C.F.R. §§ 4.40, 4.45 (2006).  
See also, e.g., DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Accordingly, an initial compensable rating is not 
warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral hearing loss, sinusitis, 
or bilateral hallux valgus reflects so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For similar reasons discussed in the analysis of the 
veteran's initial schedular rating for bilateral hearing 
loss, the veteran's representative asserts that the veteran's 
hearing loss disability warrants an extra-schedular rating.  
The representative contends that the veteran's disability 
picture is outside the "norm."  As determined above, the 
Board does not find that the veteran's disability picture 
represents such an exceptional case where the schedular 
evaluation is inadequate.  In fact, as the veteran's 
disability is rated as noncompensable, the rating schedule 
readily provides for higher ratings, from 10 to 100 percent, 
all requiring greater hearing impairment than what has been 
shown.  Yet, these levels of hearing impairment have not even 
been met.  Without evidence of marked interference with 
employment, frequent hospitalization, or other similar factor 
showing unusual disability, referral for extra-schedular 
evaluation is not warranted.

The Board has considered the veteran's contentions with 
regard to his claim for initial compensable ratings for his 
service-connected disabilities.  While the Board does not 
doubt the sincerity of the veteran's belief that his 
bilateral hearing loss, sinusitis, and bilateral hallux 
valgus are more severely disabling than they are currently 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for a higher initial rating for sinusitis is granted, to the 
extent described above.  However, the claims for initial 
compensable ratings for bilateral hearing loss and bilateral 
hallux valgus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against those two claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial 10 percent rating for sinusitis is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An initial compensable rating for bilateral hallux valgus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


